IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs March 25, 2015

                   STATE OF TENNESSEE v. WILLY J. HALL

                Appeal from the Criminal Court for Sullivan County
          No. S60722, S60723, S61900   Robert H. Montgomery, Jr., Judge




                 No. E2014-01156-CCA-R3-CD -FILED-MAY 13, 2015




Willy J. Hall (“the Defendant”) appeals the trial court’s revocation of his community
corrections sentences and order of incarceration. Although acknowledging that he violated
the terms of his community corrections sentences, the Defendant nonetheless contends that
it was improper for the trial court to revoke his sentences and order him to serve an effective
seven-year sentence in the Department of Correction. Upon review, we affirm the trial
court’s revocation of the Defendant’s community corrections sentences.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT L. H OLLOWAY, J R., J., delivered the opinion of the Court, in which J OHN E VERETT
W ILLIAMS and N ORMA M CG EE O GLE, JJ., joined.

Stephen M. Wallace, District Public Defender, and Steven D. Bagby, Assistant District
Public Defender, Blountville, Tennessee, for the appellant, Willy J. Hall.

Herbert H. Slatery III, Attorney General and Reporter; Clarence E. Lutz, Senior Counsel;
Barry P. Staubus, District Attorney General; and Amy Hinkle, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                         OPINION

                                    Factual Background

       In June 2012, the Sullivan County Grand Jury indicted the Defendant for theft over
$500 in case number S60722. That same month, the Defendant was also indicted for theft
over $1,000; two counts of theft under $500; and three counts of burglary in case number
S60723. In January 2013, the grand jury issued a third indictment in case number S61900,
charging the Defendant with two counts of failure to appear. On February 28, 2013, the
Defendant pleaded guilty, as a Range II multiple offender, to all charges in case numbers
S60722 and S60723 and to one count of failure to appear in case number S61900.

        Pursuant to the Defendant’s plea agreement, the trial court sentenced the Defendant,
as follows:


 Case        Conviction                Sentence                 Manner of Service
 S60722      Theft over $500           2 years at 35%           Community Corrections

 S60723      Theft over $1,000         5 years at 35%           Community Corrections

 S60723      Theft under $500          11 months 29 days        Community Corrections

 S60723      Theft under $500          11 months 29 days        Community Corrections

 S60723      Burglary                  5 years at 35%           Community Corrections

 S60723      Burglary                  5 years at 35%           Community Corrections

 S60723      Burglary                  5 years at 35%           Community Corrections

 S61900      Failure to Appear         2 years at 35%           Community Corrections

The trial court ordered all counts in case numbers S60722 and S60723 to run concurrently
with one another but consecutively to case number S61900, for a total effective sentence of
seven years on community corrections. The court further ordered that the Defendant was to
reside at the John R. Hay House (“Hay House”) upon his release from jail.

                                      First Violation

       On August 15, 2013, the trial court issued a warrant for violation of community
corrections that stated the Defendant had violated Rule 10 of the community corrections
program, which provided, “I will reside at the John R. Hay House Residential/Correctional
Treatment Facility as specifically directed by either the Court, Probation Officer or
Counselor.” The affidavit in support of the warrant alleged that the Defendant signed out of
Hay House at 11:00 a.m. on August 14, 2013, in order to report to work at Dairy Queen and
take his son to a doctor’s appointment. The Defendant failed to return to Hay House after
work, and his whereabouts were unknown at the time the violation was filed on August 15,
2013. The community corrections program considered the Defendant “absconded from
supervision.” The Defendant was not arrested on this violation warrant until October 14,

                                            -2-
2013.

         Following a hearing on November 12, 2013, the trial court found that the Defendant
had violated the terms of his community corrections sentences by absconding. Pursuant to
Tennessee Code Annotated section 40-36-106(e)(4), the trial court resentenced the Defendant
to seven years on each of the burglary convictions and on his conviction for theft over
$1,000, resulting in a total effective sentence of nine years. The court then reinstated the
Defendant on community corrections and ordered that, upon the Defendant’s release from
jail, he was to “reside at the John R. Hay House Residential/Correctional Treatment Facility
and/or the Day Reporting Center.”

                                     Second Violation

       On April 17, 2014, the trial court issued a second warrant for violation of community
corrections against the Defendant for violating Rule 10 of the community corrections
program. The affidavit in support of the warrant alleged:

        On or about 4/11/14, the [Defendant] reported to Hay House. He advised he
        was questioned by Detective Bobby Russell as a possible suspect in a rape
        allegation made by a 15 year old girl. On 4/14/14[,] after reviewing the
        Affidavit for a search warrant issued by Judge Conkin[,] it was decided that
        the [Defendant] should be brought back into residence for closer supervision
        pending the outcome of the rape investigation. On April 14, 2104[,] the
        [Defendant] was contacted by telephone and was ordered back to Hay House
        for supervision. The [Defendant] stated to Officer Joseph Harrigan that he
        would report at 2:00 p.m. that day. The [Defendant] has failed to report back
        to Hay House as instructed.

The Defendant was arrested on the warrant on May 8, 2014.

       At a hearing on the violation warrant, the Defendant admitted that he did not report
back to Hay House as instructed by his case manager. The Defendant explained that he
called Hay House and informed the director, Dr. Walsh, that he was being investigated by
police. Dr. Walsh initially advised the Defendant that, as long as he was not charged with
a new offense, the Defendant would not be violated or be brought back into Hay House. Dr.
Walsh directed the Defendant to report to his case manager as usual that Friday and to bring
in a copy of the complaint against him. Dr. Walsh told the Defendant that they would “go
from there.” The Defendant testified that, when he reported, he gave his case manager a
copy of the complaint against him and he passed a drug test. The Defendant’s case manager
told him, “Well, Dr. Walsh said as far as he’s concerned about this pending case have the

                                             -3-
detective come and talk to us on Monday and you’ll be fine. You just continue to report.”

        On Monday, April 14, 2014, the Defendant’s case manager called the Defendant’s cell
phone, which was in the possession of the Defendant’s fiancée. The Defendant’s fiancée
called the Defendant at work and told him that Hay House had called and he needed to call
them back. Around 4:00 p.m., the Defendant called Hay House and was told to report back.
The case manager explained, “We want[] to bring you back in house and have closer
supervision because of the fact of the nature of this pending investigation.” The Defendant
told the case manager that he could be there early the next morning. According to the
Defendant, the case manager said that it was “already too late” for him to report because they
had wanted the Defendant at Hay House by 2:00 p.m. that day.

       The Defendant denied the allegation in the warrant that he told his case manager he
would report by 2:00 p.m. Rather, the Defendant claimed that his case manager left a voice
mail message, telling the Defendant to report by 2:00 p.m. The Defendant acknowledged
that he failed to report that day and that he did not turn himself in on the violation warrant
when it was issued. He continued to work for another two weeks so that his fiancée would
have additional money to take care of the Defendant’s two children. Two weeks later, the
Defendant turned himself in on the violation warrant.

       The Defendant testified that, since being moved into Phase 2 of the community
corrections program on January 10, 2014, he had reported to Hay House every week, paid
his supervision fees, and passed all of his drug tests. Additionally, he was in training for a
job at Eastman Chemical. He testified that the job was very promising and that he was
“lucky to get a hold of it.” The Defendant explained that he has two children under two years
old and takes “this parenting thing extremely serious.” He stated that he had been
cooperative with the police investigation and voluntarily informed Hay House about the
investigation.

       On cross-examination, the Defendant again denied telling his case manager that he
would report to Hay House by 2:00 p.m. on April 14, 2014. He testified that his case
manager spoke to his fiancée and advised her that the Defendant should report by 2:00 p.m.
The Defendant acknowledged that he never reported to his case manager during the two
weeks he worked before turning himself in on the violation warrant. The Defendant also
admitted this was his second violation for not reporting to community corrections.

       At the conclusion of the hearing, the trial court revoked the Defendant’s community
corrections sentences and ordered the Defendant to serve the balance of his sentences in case
numbers S60722 and S60723 in the Department of Correction. The trial court placed the
Defendant on supervised probation for his two-year sentence in case number S61900. This

                                             -4-
timely appeal followed.

                                               Analysis

       The Defendant contends that the trial court abused its discretion by revoking his
community corrections sentences and ordering him to serve his sentences in confinement.1
He asserts that the trial court’s ruling is contrary to the stated purposes and goals of the
Sentencing Reform Act of 1989 and that the record shows he has the “ability to fully
participate and successfully complete the community corrections program.” The State
contends that the trial court properly ordered the Defendant to serve his sentences in
confinement. We agree with the State.

        The decision to revoke a community corrections sentence rests within the sound
discretion of the trial court. State v. Harkins, 811 S.W.2d 79, 82-83 (Tenn. 1991) (applying
the probation revocation procedures and principles contained in Tennessee Code Annotated
section 40-35-311 to the revocation of a community corrections placement based upon “the
similar nature of a community corrections sentence and a sentence of probation”). To
establish an abuse of discretion, the defendant must show that there is no substantial evidence
in the record to support the trial court’s determination regarding the violation. State v.
Shaffer, 45 S.W.3d 553, 554 (Tenn. 2000) (citing Harkins, 811 S.W.2d at 82). Generally,
“[a] trial court abuses its discretion when it applies incorrect legal standards, reaches an
illogical conclusion, bases its ruling on a clearly erroneous assessment of the proof, or
applies reasoning that causes an injustice to the complaining party.” State v. Phelps, 329
S.W.3d 436, 443 (Tenn. 2010). The violation of probation or community corrections need
only be proven by a preponderance of the evidence. See Tenn. Code Ann. § 40-35-311(e)(1)
(2014); see also Tenn. Code Ann. § 40-36-106(e)(3)(B) (2014).

       If the evidence is sufficient to show a violation of the terms of supervision, the trial
court may, within its discretionary authority, revoke the community corrections sentence and
require the defendant to serve his sentence in confinement “less any time actually served in
any community-based alternative to incarceration.” Tenn. Code Ann. § 40-36-106(e)(4)
(2014). When the trial court does not alter the length, terms, or conditions of the sentence
imposed, the court is not required to hold a sentencing hearing. See, e.g., State v. Samuels,
44 S.W.3d 489, 493 (Tenn. 2001) (observing that, before imposing “a new sentence”
following a community corrections revocation, the trial court must conduct a sentencing
hearing).



        1
          The Defendant has not challenged the trial court’s decision to place him on supervised probation
in case number S61900.

                                                   -5-
        In revoking the Defendant’s community corrections sentences, the trial court found
that the Defendant had violated the terms of community corrections by failing to report to
Hay House as instructed. The Defendant admitted to the violation at the hearing, and he does
not dispute the trial court’s finding on appeal. Thus, there was sufficient evidence to support
the trial court’s finding of a violation of community corrections.

       Before ordering the Defendant to serve his sentences in confinement, the trial court
determined that Hay House did not arbitrarily set up the Defendant’s reporting. The director
of Hay House had concerns about the Defendant and asked him to come in and report.
Furthermore, the court found that, after the violation warrant was filed, the Defendant knew
about the warrant but did not turn himself in and deal with the issue. The court stated, “The
choice [the Defendant] made was rather than deal with it and work with the community
corrections program it was more important to go to work.” The trial court also noted that the
Defendant had a prior community corrections violation for the same behavior. The
Defendant “went to work and then he just didn’t come back . . . from August [2013] to
October 14, [2013].” Based upon these considerations, we conclude that the trial court acted
within its discretionary authority when it revoked the Defendant’s community corrections
sentences and ordered him to serve the balance of his sentences in confinement. See Tenn.
Code Ann. § 40-36-106(e)(4). The Defendant is not entitled to relief.

                                         Conclusion

        In consideration of the foregoing and the record as a whole, the judgment of the trial
court is affirmed.

                                                    _________________________________
                                                    ROBERT L. HOLLOWAY, JR., JUDGE




                                              -6-